Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 17, 2018

                                    No. 04-18-00636-CV

                             Margaret Ann STRICKHAUSEN,
                                        Appellant

                                              v.

 PETROHAWK OPERATING COMPANY n/k/a BHP Billiton Petroleum (TxLa) Operating
   Company; Petrohawk Properties, LP n/k/a BHP Billiton Petroleum Properties (N.A.),L.P.;
  Segundo Navarro Drilling, Ltd.; First Rock I, LLC; EF Non-Op, LLC; and CEU Hawkville,
                             LLC n/k/a South Texas Shale, LLC,
                                          Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-08-00130-CVL
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
        Appellant’s Second Motion for Extension of Time to File the Brief is hereby GRANTED.
Time is extended to December 31, 2018. Further requests for an extension of time in which to
file appellant’s brief will be disfavored.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court